Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an Examiner's statement of reasons for allowance: Claims  are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims including:

1. A method for a learning algorithm to suggest a domain name to a user, comprising the steps of: 
receiving, by a domain name registrar, in chronological order from oldest to newest, a first domain name search and a second domain name search from the user; 

reading, by the domain name registrar, a previously registered domain name from a registrar customer account of the user; 

tokenizing, by the domain name registrar, the second domain name search into a first plurality of character strings; 

applying, by the domain name registrar, the previously registered domain name, the first domain name search and the first plurality of character strings to a corresponding plurality of cells in an encoder of a trained machine learning algorithm; 

wherein the machine learning algorithm has been trained to obtain the trained machine learning algorithm, by: 

utilizing training data comprising an input comprising a training domain name search, and an output comprising a training expected domain name suggestion; 

applying the input to the encoder of the machine learning algorithm; outputting a training actual domain name suggestion by a decoder of the machine learning algorithm; 

comparing the training expected domain name suggestion to the training actual suggested domain name; and 2Application No. 16/259,808Attorney Docket No. 173560-016300/US 

iteratively modifying the machine learning algorithm until a second training actual domain name suggestion is more likely to match the training expected domain name suggestion; 

creating, by the encoder, a vector for the previously registered domain name, the first domain name search and the plurality of character strings; 

applying, by the domain name registrar, the vector to the decoder of the trained machine learning algorithm; 
creating, by the decoder, a second plurality of character strings; 

combining, by the domain name registrar, the second plurality of character strings to create a suggested domain name; 

transmitting, by the domain name registrar, the suggested domain name to the user; 

receiving, by the domain name registrar, a selection of the suggested domain name for registration from the user; and

 registering, by the domain name registrar, the selected suggested domain name to the user.



Response to Arguments
Applicant’s arguments, filed 05 July 2022, with respect to claim 1-18 have been fully considered and are persuasive.  All prior rejections has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAULINHO E SMITH/Primary Examiner, Art Unit 2127